                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                   CRIMINAL ACTION NO. 5:03-CR-00037-KDB-DCK
 UNITED STATES OF AMERICA,

                 Plaintiff,

    v.                                                           ORDER

 ANTWAINE DEMEIL NORWOOD,

                 Defendant.


         Pursuant to the First Step Act of 2018 and upon the Motion of Defendant ANTWAINE

DEMEIL NORWOOD for an Amended Judgment and reduction in sentence, the Court hereby

orders that Defendant’s term of imprisonment and commitment to custodial authorities is reduced

to an aggregate sentence of ONE HUNDRED SEVENTY (170) MONTHS. The Government

consents to this reduction in Defendant’s sentence. While Defendant initially requested a sentence

of Time Served, counsel has since informed the Court that Defendant consents to a reduced

sentence of 170 months.

         The Court further ORDERS that Defendant, upon release from imprisonment, shall be

placed on supervised release for a term of 8 years on Count 1.

         All other terms and conditions of Defendant’s sentence remain in full force and effect.

         IT IS SO ORDERED.



                                     Signed: February 18, 2020
